 
TENTH AMENDMENT OF AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS TENTH AMENDMENT OF AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”) is entered December 20, 2016, between ALAMO GROUP INC., a Delaware
corporation (“Borrower”), each of the banks or other lending institutions that
is a signatory to this Amendment (collectively, “Lenders”), and BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent (in such capacity,
together with its successors and permitted assigns, “Administrative Agent”).


R E C I T A L S


A.            Reference is hereby made to that certain Amended and Restated
Revolving Credit Agreement dated as of August 25, 2004, by and among Borrower,
Lenders, and Administrative Agent (as renewed, extended, modified, and amended
from time to time, the “Credit Agreement”), providing for a revolving line of
credit and a letter of credit facility.


B.            Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.


C.            Borrower has notified Administrative Agent and Lenders that
Wausau-Everest L.P., a Delaware limited partnership (“WELP”), Wausau-Everest GP,
LLC, a Delaware limited liability company (“WEGP”), and Fond du Lac Investments,
LLC, a Wisconsin limited liability company (“FDL”) were each merged with and
into Wausau Equipment Company, Inc., a Delaware corporation (“WEC”), with WEC as
the surviving entity.


D.            Borrower has notified Administrative Agent and Lenders that
Borrower recently formed a new wholly owned Subsidiary, Alamo Group (VA) Inc., a
Delaware corporation (“Alamo VA”).


E.            Borrower, Administrative Agent, and Lenders desire to amend the
Credit Agreement to (a) extend the current Termination Date, (b) revise the
current pricing, (c) modify certain negative covenants, (d) add Alamo VA as a
Guarantor, (e) remove references to WELP, WEGP, and FDL from the definition of
Obligated Group, and (f) make other changes as set forth in this Amendment, in
each case, subject to the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.            Amendments to the Credit Agreement.


(a)            Section 1 of the Credit Agreement is hereby amended to delete the
definitions of “Eurodollar Rate,” “Obligated Group,” “Permitted Acquisition,”
and “Termination Date” in their entirety and replace such definitions with the
following:


“Eurodollar Rate” means:


(a)            for any Interest Period with respect to a Eurodollar Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time
 
 
 
Tenth Amendment

--------------------------------------------------------------------------------

to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first (1st) day of such Interest Period) with a term equivalent to such
Interest Period; and


(b)            for any interest calculation with respect to a Prime Rate Advance
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and


(c)            if the Eurodollar Rate shall be less than zero (0), such rate
shall be deemed zero (0) for purposes of this Agreement.


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


“Obligated Group” means the Company and its Consolidated Subsidiaries, Alamo
Group (IA) Inc., a Nevada corporation; Alamo Group (TX), Inc., f/k/a Alamo
Industrial, Inc., a Texas corporation, successor in interest by conversion to
Alamo Group (TX) L.P.; Alamo Group (USA) Inc., a Delaware corporation; Alamo
Sales Corp., a Delaware corporation; Alamo Group (IL) Inc., a Delaware
corporation, f/k/a M&W Gear Company; Schulte (USA) Inc., a Florida corporation;
Schwarze Industries, Inc., an Alabama corporation; Tiger Corporation, a Nevada
corporation; Alamo Group Services Inc., a Delaware corporation; Gradall
Industries, Inc., formerly known as Alamo Group (OH) Inc., a Delaware
corporation; NP Real Estate Inc., an Ohio corporation; Henke Manufacturing
Corporation, a Kansas corporation; Nite-Hawk Sweepers, LLC, a Washington limited
liability company; Bush Hog, Inc. a Delaware corporation, Terrain King
Corporation, a Nevada corporation, Howard P. Fairfield, LLC, a Delaware limited
liability company, Super Products LLC, a Delaware limited liability company,
Wausau Equipment Company, Inc., a Delaware corporation, Tenco Industries, Inc.,
a Delaware corporation, Alamo Group (VA) Inc., a Delaware corporation, and any
such other Person that the Company requests be included in the Obligated Group
on the prior written approval of the Required Lenders, which approval shall not
be unreasonably withheld.


“Permitted Acquisition” means an Acquisition by the Company or any Consolidated
Subsidiary of the Company with respect to which either: (i) the Acquisition has
been approved by the Administrative Agent and Lenders, in their sole
discretion, or (ii) each of the following conditions shall have been satisfied:


(a)            the consideration paid for all Acquisitions (either individually
or in the aggregate) in any fiscal year shall be $75,000,000 or less (both
before and after giving effect to any proposed Acquisition);


(b)            as of the closing of such Acquisition, after giving effect to
such Acquisition, no Event of Default or Potential Default shall exist or occur
as a result of, and after giving effect to, such Acquisition; and


(c)            not less than five (5) Business Days prior to the closing of any
 
 
2
Tenth Amendment

--------------------------------------------------------------------------------

Acquisition, Administrative Agent shall have received a certificate in the form
of Exhibit Q dated on or immediately prior to the date of the Acquisition,
executed by the President or a Vice President of the Company confirming that all
representations and warranties set forth in the Loan Documents continue to be
true and correct in all material respects immediately prior to and after giving
effect to the Acquisition and the transactions contemplated thereby, and, for
any Acquisition in which the total consideration is equal to or greater than
$45,000,000, certifying pro forma financial statements of the Company and its
Consolidated Subsidiaries demonstrating compliance with the covenant set forth
in Section 8.16 including in such calculation the Target Operating Cash Flow (as
if the business, assets or Person acquired had been acquired since the first
(1st) day of the period for which such pro forma financial statements are
delivered and had been managed and conducted in accordance with the Company’s
standard business practices) for the prior four (4) fiscal quarters of the
Company and its Consolidated Subsidiaries.


“Termination Date” means the earliest date on which any of the following events
occurs: (a) December 20, 2021; (b) the date that Required Lenders terminate
their commitment to lend hereunder, after the occurrence of an Event of Default;
or (c) such earlier date as may be agreed upon in writing by the Company and
Required Lenders.


(b)            Section 1 of the Credit Agreement is hereby amended to add the
following new definitions in the correct alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
 
3
Tenth Amendment

--------------------------------------------------------------------------------



“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article 2, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(c)            Section 1.02 of the Credit Agreement is hereby amended to add the
following new clause (e) at the end thereof:


(e)            Notwithstanding anything to the contrary in this Loan Agreement,
any Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Loan Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent,
and such Lender.


(d)            Article I of the Credit Agreement is hereby amended to add the
following new Section 1.05 at the end thereof:


1.05            Changes in GAAP.   If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement (the “Existing Requirement”) to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders) (as amended, the “Revised Requirement”);
provided, however, (A) that for purposes of the computation of any financial
ratio or requirement set forth in any Loan Document shall continue to be
generated pursuant to Existing Requirements although at any time such financial
ratios or requirements are prepared, the Company also shall prepare such
financial ratios and requirements in accordance with the Revised Requirements,
and (B) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
 
4
Tenth Amendment

--------------------------------------------------------------------------------



(e)            Section 2.01(c)(ii) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(ii)            Each Swing Line Borrowing shall be made upon the Company’s
irrevocable notice to the Swing Line Lender and Administrative Agent, which may
be given by:  (A) telephone or (B) a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company (each a “Swingline Loan Notice”);
provided that any telephonic notice must be confirmed immediately by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such notice must be received by the Swing Line Lender and Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $250,000 or a
greater integral multiple of $50,000, and (ii) the requested borrowing date,
which shall be a Business Day.  Promptly after receipt by the Swing Line Lender
of any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.01(c)(i), or (B) that one or more of the applicable
conditions specified in Article 7 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.


(f)            The first full paragraph of Section 2.03(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:


(a)            Request For Advance.  Each request by the Company to
Administrative Agent for an Advance under Section 2.01 (a “Request For Advance”)
shall specify the aggregate amount of the requested Advance, the requested date
of the Advance, and, when the Request For Advance specifies a Eurodollar
Advance, the Interest Period applicable thereto.  The Company shall furnish to
Administrative Agent the Request For Advance by 10:00 a.m. central time, at
least three (3) Business Days before any requested Eurodollar Advance date
(which must be a Business Day) and on the same Business Day of any requested
borrowing date for a Prime Rate Advance.  Any such Request For Advance may be
given by telephone or a written notice; provided that any telephonic notice must
be confirmed immediately by delivery to the Administrative Agent of a written
Request For Advance.  Each such Loan Notice must: (i) in the case of a Prime
Rate Advance, be in the form attached hereto as Exhibit D, and (ii) in the case
of a Eurodollar Advance, be in the form attached hereto as Exhibit E, or, in
each case, such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.
 
 
5
Tenth Amendment

--------------------------------------------------------------------------------



(g)            Section 2.03(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


(c)            Selection of Interest Option.  Subject to Section 2.03(d), on
making a proper Request For Advance under Section 2.03(a), the Company shall
advise Administrative Agent whether the Advance shall be (i) a Eurodollar
Advance, in which case the Company shall specify the applicable Interest Period
therefor, or (ii) a Prime Rate Advance.


By 10:00 a.m. (central time) at least three (3) Business Days before the
termination of each Interest Period with respect to an outstanding Eurodollar
Advance, the Company shall give Administrative Agent notice in the form of a
Request for Advance of the interest option that shall be applicable to that
Advance on expiration of the Interest Period (such notice of an interest option
as a “Rollover Notice”).  The Rollover Notice may be given by:  (A) telephone or
(B) a form approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.  If the Company specifies that the Advance shall be a
Eurodollar Advance, then the Rollover Notice shall also specify the length of
the succeeding Interest Period selected by the Company for the Advance, and if
none is selected, the Interest Period shall be one (1) month.  Each Rollover
Notice is irrevocable and effective on notification thereof to Administrative
Agent.


If the required Rollover Notice is not timely received by Administrative Agent
before the expiration of the then‑relevant Interest Period, then Company shall
be deemed to have elected that the Advance be a Prime Rate Advance.  With
respect to any Prime Rate Advance, Company has the right, on any Business Day,
as the case may be (a “Interest Rate Conversion Date”), to convert a Prime Rate
Advance to a Eurodollar Advance, by giving Administrative Agent a Rollover
Notice of such selection at least three (3) Business Days before the Interest
Rate Conversion Date.  Each conversion from a Prime Rate Advance to a Eurodollar
Advance shall be in a minimum amount of $1,000,000, or any higher multiple of
$500,000.  Administrative Agent reserves the right to require that the Rollover
Notice be given a greater time in advance of expiration of an Interest Period
than is stated above, by notifying the Company in writing of the new advanced
notice time period.


Notwithstanding anything to the contrary contained herein, the Company may not
request a Eurodollar Advance if the interest rate applicable thereto under
Section 2.05 would exceed the Maximum Rate in effect on the first day of the
Interest Period applicable to the Advance, but may give notice of the rate that
it would have selected, which notice shall be controlling for purposes of
Section 4.05(c).


Each Request For Advance is irrevocable and binding on the Company and, with
respect to any Eurodollar Advance specified in the Request For Advance, the
Company shall indemnify Lenders against any Consequential Loss incurred by
Lenders as a result of (i) any failure by the Company to fulfill, on or before
the date specified for the Advance, the conditions to the Advance set forth
herein, or (ii) the Company's requesting that an Advance not be made on the date
specified in the Request For Advance.  A certificate of each Lender establishing
the amount due from the Company
 
 
6
Tenth Amendment

--------------------------------------------------------------------------------

according to the preceding sentence, together with a description in reasonable
detail of the manner in which the amount has been computed, is conclusive in the
absence of manifest error.


(h)            Section 2.03 of the Credit Agreement is hereby amended to add the
following new clause (f) at the end thereof:


(f)            Unless otherwise specified, all references herein to times of day
shall be references to central time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.


(i)            Section 2.05(d) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


(d)            Applicable Margin. As used in this Agreement and the other Loan
Documents, “Applicable Margin” means, as to the Loans, a rate per annum
determined for each fiscal quarter during the Company’s Fiscal Year, beginning
with the quarter ending December 31, 2016, by reference to the Leverage Ratio as
of the end of the immediately prior fiscal quarter (herein called the “date of
determination”), as set forth in the most recent Compliance Certificate received
by Administrative Agent pursuant to Section 8.01(d) and the type of Advance or
Facility Fee, as applicable, as follows:


Applicable Margin
Pricing Level
Leverage Ratio
Eurodollar Advances
Prime Rate Advances
Facility Fee
1
≤ 1.25:1
1.50%
0.00%
0.15%
2
> 1.25:1 but ≤ 2.0:1
1.75%
0.25%
0.20%
3
> 2.0:1 but ≤ 3.0:1
2.00%
0.50%
0.25%
4
> 3.0:1
2.50%
1.00%
0.30%

 
For Eurodollar Advances, the Applicable Margin for a Loan Year applies both to
(i) Advances made during the current Loan Year and (ii) Advances outstanding
during the current Loan Year that were made during a prior Loan Year.


If the interest rate changes hereunder because of a change in the Applicable
Margin, interest shall accrue at the changed rate beginning the first day of the
month after the earlier of the date on which the Company provides, or by which
it was required to provide, pursuant to Section 8.01(d) of this Agreement, the
financial information necessary to determine the Applicable Margin.


(j)            Section 4.04(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


(a)            Optional Prepayments.  The Company may prepay the principal of
any Note then outstanding, in whole or in part, at any time or from time to
time, on the same Business Day’s notice for Prime Rate Advances and three (3)
Business Days' notice for
 
 
7
Tenth Amendment

--------------------------------------------------------------------------------

Eurodollar Advances, each such notice to be (x) substantially in the form of
Exhibit R or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer and (y) received by Administrative Agent not
later than 10:00 a.m. on such Business Day; provided, however, that (i) each
prepayment of less than the full outstanding principal balance of any Note shall
be in an amount equal to $25,000 or an integral multiple thereof and (ii) if
Company prepays the principal of any Eurodollar Advance on any date other than
the last day of the Interest Period applicable thereto, Company shall make the
payments required by Section 5.01(e).


(k)            Article VI of the Credit Agreement is hereby amended to add the
following new Sections 6.23 and 6.24 at the end thereof:


6.23            Anti-Corruption Laws.  The Company and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.


6.24            EEA Financial Institution.  Neither the Company, nor any of its
Subsidiaries is an EEA Financial Institution.


(l)            Section 8.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


8.16.            Leverage Ratio.  The Company, as of any date during the term
hereof, shall maintain a ratio of Consolidated Funded Debt to Operating Cash
Flow (the “Leverage Ratio”) not exceeding 3.25 to 1.00; notwithstanding the
foregoing, the Leverage Ratio shall not exceed 3.75 to 1.00 for the period
beginning on the date of the consummation of either the Specialized Acquisition
or any other Permitted Acquisition (other than the Specialized Acquisition)
through and including the date that is eighteen (18) months after such date
(each such period an “Increased Leverage Period”), in each case so long as the
following conditions precedent are satisfied:


(a)            such Increased Leverage Period is due solely to the effects of
the Specialized Acquisition or such other Permitted Acquisition; and


(b)            the Company must demonstrate a Leverage Ratio of not more than
3.25 to 1.00 for two (2) full fiscal quarters immediately following the end of
any Increased Leverage Period.


(m)            Article VIII of the Credit Agreement is hereby amended to add the
following new Section 8.21 at the end thereof:


8.21            Anti-Corruption Laws.   The Company shall conduct its businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.
 
 
8
Tenth Amendment

--------------------------------------------------------------------------------



(n)            Section 9.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


9.01.            Limitation on Indebtedness.  Except as noted in the second
paragraph of this Section 9.01, no member of the Obligated Group will incur,
create, contract, waive, assume, have outstanding, guarantee or otherwise be or
become liable, directly or indirectly, or both, in respect of, any Indebtedness,
except (i) Indebtedness arising out of this Loan Agreement, (including the
Guaranties of the Guarantors as listed on Exhibit N) (ii) Indebtedness secured
by the Permitted Liens, (iii) current liabilities for taxes and assessments
incurred in the ordinary course of business, (iv) current amounts payable or
accrued of other claims (other than for borrowed funds or purchase money
obligations) incurred in the ordinary course of business, provided that all such
liabilities, accounts and claims shall be promptly paid and discharged when due
or in conformity with trade terms, and (v) Indebtedness of the Obligated Group
as reflected in the unaudited consolidated financial statement of the Company
and its Consolidated Subsidiaries as of September 30, 2016, (vi) Indebtedness of
Gradall Industries, Inc. payable to the Director of Development of the State of
Ohio, in a maximum amount not to exceed $2,000,000, for the purchase of
equipment to be located at 406 Mill Avenue SW, New Philadelphia, Ohio, provided
that such Indebtedness is on terms and conditions acceptable to Agent and
Lenders (the “Gradall Ohio Debt”), (vii) the guaranty by the Company of the
Gradall Ohio Debt, in a maximum amount of $2,000,000, and (viii) Indebtedness in
respect of any Financial Hedge.


Notwithstanding the foregoing and, specifically, the parenthetical exclusion
contained in subparagraph (iv) above, the Obligated Group, as a whole, or any
member or combination of members of the Obligated Group, may incur during the
term of this Commitment, new Indebtedness For Borrowed Money (including, without
limitation, purchase money Indebtedness) (the “Other Indebtedness”) not
exceeding $25,000,000, in the aggregate outstanding at any time.  The foregoing
$25,000,000 aggregate limitation on Other Indebtedness during the term of this
Loan Agreement shall apply to the entire Obligated Group and shall be calculated
based on the aggregate dollar value of Other Indebtedness incurred by all
members of the Obligated Group, but shall not be double counted for purposes of
calculating the $25,000,000 limitation if two or more members of the Obligated
Group are primary obligors on the same Other Indebtedness.  Provided however
that, should the Other Indebtedness exceed $20,000,000 in the aggregate
outstanding at any time and have a stated maturity of more than five (5) years
from the date of the incurrence of such Other Indebtedness, the Company agrees
that the Company shall negotiate in good faith with Agent and Lenders to amend
this Agreement to add a covenant that the Company and its Consolidated
Subsidiaries not have a fixed charge coverage ratio of less than 1.25 to 1.0,
calculated in a manner acceptable to Agent and Lenders . The foregoing
restrictions on the incurrence of Other Indebtedness shall not prohibit any
Subsidiary that is not a member of the Obligated Group from incurring Other
Indebtedness, so long as no member of the Obligated Group is a co-maker, surety
or guarantor of that Other Indebtedness (except for the $20,000,000 allowance)
permitted above.


(o)            Section 9.04 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
 
9
Tenth Amendment

--------------------------------------------------------------------------------



9.04.            Repurchase of Shares.  The Company shall, at all times after
December 20, 2016, make no expenditures for repurchases of its capital stock in
an amount in excess of $40,000,000, in the aggregate, during the term hereof. 
The foregoing $40,000,000 aggregate limitation on repurchases of the Company's
capital stock shall be calculated based on the aggregate dollar value of capital
stock repurchases made by the Company.


(p)            Section 9.12 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


9.12.            Limitation on Capital Expenditures.  Except for Capital
Expenditures for assets acquired pursuant to a Permitted Acquisition, the
Obligated Group will not  incur, make, create, contract,  assume, have
outstanding, guarantee or otherwise be or become liable, directly or indirectly,
for, in the aggregate, any Capital Expenditure exceeding $30,000,000 in any
fiscal year.  By way of clarification, Capital Expenditures for assets acquired
pursuant to a Permitted Acquisition shall not be considered in determining
aggregate Capital Expenditures for purposes of this Section 9.12.


(q)            Article IX of the Credit Agreement is hereby amended to add the
following new Sections 9.14 and 9.15 at the end thereof:


9.14            Sanctions.   The Company shall not directly or indirectly, use
the proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Administrative Agent, L/C Issuer, or otherwise)
of Sanctions.


9.15            Anti-Corruption Laws.   The Company shall not directly or
indirectly use the proceeds of any Loan for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar legislation in other jurisdictions.


(r)            Section 12.01 of the Credit Agreement is hereby amended to add
the following provision at the end thereof:


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.


(s)            Article 12 of the Credit Agreement is hereby amended to add the
following new Sections 12.26, 12.27, 12.28, and 12.29 at the end thereof:
 
 
10
Tenth Amendment

--------------------------------------------------------------------------------



12.26            Electronic Execution of Assignments and Certain Other
Documents.   The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Loan Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other Request for Advance,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


12.27            Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


12.28            Keepwell.  The Company, at the time any Guaranty Agreement or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Obligated Party, becomes effective with respect to any Financial
Hedge, hereby absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Obligated Party with respect to
such Financial Hedge as may be
 
 
11
Tenth Amendment

--------------------------------------------------------------------------------

needed by such Specified Obligated Party from time to time to honor all of its
obligations under its Guaranty Agreement and the other Loan Documents in respect
of such Financial Hedge (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering the Company’s
obligations and undertakings hereunder or under any Guaranty Agreement voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations and undertakings of the
Company under this Section shall remain in full force and effect until the
Obligation has been indefeasibly paid and performed in full.  The Company
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Specified Obligated Party for all purposes
of the Commodity Exchange Act.


12.29            Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.


(t)            Exhibit R to the Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit R attached hereto.


(u)            The Credit Agreement is hereby amended to add new Exhibit S in
the form of Exhibit S attached hereto.


2.            Amendment of Credit Agreement and Other Loan Documents.


(a)            All references in the Loan Documents to the Credit Agreement
shall include references to the Credit Agreement as modified and amended by this
Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.


(b)            Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.


3.            Ratifications. Borrower (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties, assurances, and Liens granted, conveyed, or assigned to
Administrative Agent for the benefit of Lenders under the Loan
 
 
12
Tenth Amendment

--------------------------------------------------------------------------------

Documents are not released, reduced, or otherwise adversely affected by this
Amendment and continue to guarantee, assure, and secure full payment and
performance of the present and future Obligation (except (i) to the extent
specifically limited by the terms of such Guaranties, assurances or Liens, or
(ii) as otherwise permitted in this Amendment), and (c) agrees to perform such
acts and duly authorize, execute, acknowledge, deliver, file, and record such
additional documents, and certificates as Administrative Agent and Lenders may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and Liens.


4.            Representations.  Borrower represents and warrants to
Administrative Agent and Lenders that as of the date of this Amendment: (a) each
of the items and documents listed on Exhibit A (the “Amendment Documents”) have
been duly authorized, executed, and delivered by Borrower and each Guarantor, as
applicable; (b) no action of, or filing with (other than filing of financing
statements in connection with the Collateral), any Governmental Authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance of the Amendment Documents by Borrower and
each Guarantor; (c) the Loan Documents, as amended by the Amendment Documents,
are valid and binding upon Borrower and each Guarantor and are enforceable
against Borrower and each Guarantor in accordance with their respective terms,
except as limited by debtor relief laws and general principles of equity;
(d) the execution, delivery, and performance by Borrower and each Guarantor of
the Amendment Documents does not require the consent of any other Person and do
not and will not constitute a violation of any governmental requirement, order
of any Governmental Authority, or material agreements to which Borrower or any
Guarantor is a party or by which Borrower or any Guarantor is bound; (e) all
representations and warranties in the Credit Agreement are true and correct in
all material respects on and as of the date of this Amendment, and after giving
effect to this Amendment and the Specialized Acquisition, except to the extent
that (i) any of them speak to a different specific date, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) after giving effect to the Amendment
Documents, no Potential Default or Event of Default exists.


5.            Conditions.  This Amendment shall not be effective unless and
until:


(a)            the Administrative Agent shall have received fully executed
originals of each of the Amendment Documents, each acceptable to Administrative
Agent in its sole discretion;


(b)            the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or (ii)
the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;


(c)            Borrower shall have paid to Administrative Agent (i) for the
account of each Lender, an amendment fee in an amount equal to (A) on or prior
to the date that such Lender executes this Amendment, 0.10% times the amount of
such Lender’s Commitments prior to giving effect to this Amendment and (B) on or
prior to the date that this Amendment becomes effective, 0.25% times the amount
of the increase in any Lender’s Commitment after giving effect to this Amendment
(including any new Lender joined in connection with this Amendment) and (ii) all
other fees and expenses required to be paid by Borrower under the Loan
Documents; and


(d)            after giving effect to this Amendment, no Potential Default or
Event of Default exist.


6.            Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect
 
 
13
Tenth Amendment

--------------------------------------------------------------------------------

and shall remain enforceable and binding in accordance with their respective
terms.


7.            Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment shall be construed --
and its performance enforced -- under Texas law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.


8.            Parties. This Amendment binds and inures to Borrower,
Administrative Agent, and each Lender and their respective successors and
permitted assigns.


9.            FATCA.  For purposes of determining withholding Taxes imposed
under the Foreign Account Tax Compliance Act (FATCA), from and after the
effective date of this Amendment, Borrower and Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


10.            Entireties.  The Credit Agreement and the other Loan Documents,
as amended by this Amendment, represent the final agreement between the parties
about the subject matter of the Credit Agreement and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten agreements between the parties.


[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow.]
 
 
14
Tenth Amendment

--------------------------------------------------------------------------------



EXECUTED as of the day and year first mentioned.



 
ALAMO GROUP INC.,
a Delaware corporation
         
 
By:
/s/ Robert H. George       Robert H. George       Vice President          


 
 




Signature Page to Tenth Amendment

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By:
/s/ Erik M. Truette       Name:  Erik M. Truette       Title:  Vice President  
       


                                                                             
Signature Page to Tenth Amendment

--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.,
as a Lender
         
 
By:
/s/ Susan Jarboe       Susan Jarboe, Senior Vice President                

 
 
 
 


Signature Page to Tenth Amendment

--------------------------------------------------------------------------------



  WELLS FARGO BANK, N.A., as a Lender          
 
By:
/s/ Alan Kramer       Name:  Alan Kramer       Title:  Senior Vice President    
     


 




Signature Page to Tenth Amendment

--------------------------------------------------------------------------------



  COMPASS BANK, successor in interest to Guaranty  Bank, as a Lender          
 
By:
/s/ Jay S. Tweed       Name:  Jay S. Tweed       Title:  SVP          





                                                             


Signature Page to Tenth Amendment

--------------------------------------------------------------------------------



  COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender          
 
By:
/s/ Pacella Lehane       Name:  Pacella Lehane       Title:  Vice President    
     

 
 
By:
/s/ Peter Glawe       Name:  Peter Glawe       Title:  Executive Director      
   




                                                                     


Signature Page to Tenth Amendment

--------------------------------------------------------------------------------



  ZB, N.A. dba AMEGY BANK, successor-in-  interest to Amegy Bank National
Association, as a  Lender          
 
By:
/s/ Ron Uechi       Name:  Ron Uechi       Title:  SVP          





                                                                                   
Signature Page to Tenth Amendment

--------------------------------------------------------------------------------




To induce the Administrative Agent and Lenders to enter into this Amendment,
each of the undersigned (a) consent and agree to this Amendment's execution and
delivery, (b) ratify and confirm that all guaranties, assurances, and Liens (if
any) granted, conveyed, or assigned to Administrative Agent on behalf of Lenders
under the Loan Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure the full payment and performance of all present and future
Obligation (except to the extent specifically limited by the terms of such
guaranties, assurances, or Liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens (if any), and (d)
waive notice of acceptance of this consent and agreement, which consent and
agreement binds the undersigned and their successors and permitted assigns and
inures to Administrative Agent, Lenders, and their respective successors and
permitted assigns.
 
 
ALAMO GROUP (TX) INC.,
f/k/a Alamo Industrial, Inc., a Texas corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
ALAMO GROUP (IA) INC.,
a Nevada corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
BUSH HOG, INC.,
a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
ALAMO GROUP (USA) INC.,
a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

ALAMO SALES CORP.,
a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
ALAMO GROUP (IL) INC., f/k/a M&W Gear Company, a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President  
 

 
SCHWARZE INDUSTRIES, INC.,
an Alabama corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President
 
 

 
ALAMO GROUP SERVICES, INC.,
a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
 
Signature Page to Tenth Amendment

--------------------------------------------------------------------------------


NITE-HAWK SWEEPERS, LLC, a Washington limited liability company
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
TERRAIN KING CORPORATION, a Nevada corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
NP REAL ESTATE INC., an Ohio corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
TENCO INDUSTRIES, INC., a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
SCHULTE (USA) INC.,
a Florida corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
TIGER CORPORATION,
a Nevada corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
GRADALL INDUSTRIES, INC., formerly known as Alamo Group (OH) Inc., a Delaware
corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

HENKE MANUFACTURING CORPORATION, a Kansas corporation, successor in interest by
merger to Alamo Group (KS), Inc.
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
SUPER PRODUCTS LLC, a Delaware limited liability company
   
By:
/s/ Robert H. George   Robert H. George   Vice President  
 

 
HOWARD P. FAIRFIELD, LLC, a Delaware limited liability company
   
By:
/s/ Robert H. George   Robert H. George   Vice President
 
 

 
ALAMO GROUP (VA) INC., a Delaware
corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
WAUSAU EQUIPMENT COMPANY, INC., a Delaware corporation
   
By:
/s/ Robert H. George   Robert H. George   Vice President    

 
 
 
Signature Page to Tenth Amendment

--------------------------------------------------------------------------------